Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
The preliminary amendment filed 25 February 2019 in which claim 199 was amended is acknowledged. Claims 2-44, 46-89, 91-134, 136-169, 172, 175, 180, 183-184, 187-188, 191-192, 196-198, 200-207, and 210-212 were canceled.
Claims 1, 45, 90, 135, 170, 171, 173, 174, 176-179, 181, 182, 185, 186, 189, 190,193-195, 199, 208, and 209 are pending in the instant application. 
Priority
This application was filed on 11 December 2018, which claims priority to provisional Application No. 62/597160, filed on 11 December 2017. 

Election/Restrictions
Applicant’s election of Group II, drawn to claims 1, 45, 90, 170, 171, 173, 174, 176-179, 181, 182, 185, 186, 189, 190, 193-195, 199, 208, and 209 in the reply filed on 16 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant further elected the following species with traverse in the response filed on 16 May 2022. The traversal was made on the ground(s) that the examiner did not provide a list of options for which the applicant was expected to select from. It is acknowledged that guidance was not given regarding which species to elect, thus this argument is found persuasive. Applicant should elect a single disclosed species for a conjugate of formula (I) and specify the chemical identity of groups L, Z, W1, R1, R2, R3, R4, T1, T2, T3, T4, V1, V2, V3, V4, R12, and R17 according to the options recited in claims 1, 45, 90, 135, and 170. Specifically, applicant is required to elect a single disclosed species as set forth in paragraphs 0023 or 0024 of the specification as-filed; the only instances where a single species was disclosed. Since the species election is being made proper here, it is requested that the applicant confirm the election.

    PNG
    media_image1.png
    276
    432
    media_image1.png
    Greyscale


Claim 135 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 May 2022.
Claims 1, 45, 90, 170, 171, 173, 174, 176-179, 181, 182, 185, 186, 189, 190,193-195, 199, 208, and 209 are examined upon the merits.

Claim Interpretation
For claims 1, 45, 90, 170, 171, 173, 174, 176-179, 181, 182, 185, 186, 189, 190,193-195, 199, 208, and 209, the 4-amino-piperidine (4AP) moiety is optionally substituted according to the specifications (page 31, paragraph 00136). Similarly, it was determined that the polyethylene glycol moiety could be terminated in a multitude of ways.

Objections to the Claims
Claims 186 and 208 are objected to for containing a grammatical error or duplicate listings. 
Claim 186 states “wherein the sequence C-terminal to the sequence KVDNAL (SEQ ID NO: 58), and/or is N-terminal to the sequence QSGNSQ (SEQ ID NO: 59).” The word “is” should be inserted so it reads “wherein the sequence is C-terminal to the sequence…” 
Claim 208 contains duplicate listings of tositumomab, bortezomib, and cytarabine liposome. There should be only one recitation of each drug. Correction is required. See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statements (IDS) dated 16 May 2022, 20 September 2019, and 25 February 2019 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 177 references Figure 8A-8C to describe four amino acid sequences. These amino acid sequences could be referenced by their SEQ ID NO and do not require a figure to illustrate their contents. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 45, 90, 170, 171, 173, 174, 176-179, 181, 182, 185, 186, 189, 190,193, 194, and 199 are rejected under 35 U.S.C. 103 as being unpatentable over Rabuka et al. (WO 2017/083306 A1), and further in view of Goldenberg et al. (WO 2016/210108 A1).
Regarding claims 1, 45, 90, 170, 208, and 209, Rabuka teaches a method of treating cancer in a subject, the method comprising: administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a conjugate, wherein the administering is effective to treat cancer in the subject (Claim 28). Rabuka also teaches administering to a subject an effective amount of a conjugate (Claim 27). Rabuka further teaches a pharmaceutical composition for treating a cancer that comprises a conjugate and a pharmaceutically acceptable excipient (Claim 26). Rabuka furthermore teaches a conjugate that includes at least one modified amino acid residue with a side chain of formula (I). The details of formula (I) and the conjugate structure are defined identically as the instant claims (Claim 1). Regarding claim 171, Rabuka teaches the conjugate structure verbatim as the instant application (Claim 2). Regarding claim 173, Rabuka teaches the same exact library of 34 linker structures as the instant application (Claim 4). Regarding claim 174, Rabuka teaches the same exact maytansinoid structure to be used in the ADC (Claim 5). Regarding claim 176, Rabuka teaches the same exact linker structure (Claim 7). Regarding claim 177, Rabuka teaches the same conjugate structure “wherein the anti-CD22 antibody binds an epitope within amino acids 1 to 847, within amino acids 1-759, within amino acids 1-751, or within amino acids 1-670, of a CD22 amino acid sequence depicted in FIG. 8A-8C.” Rabuka teaches the same amino acid sequences described by SEQ ID NO: 1-4 (Claim 8, Fig. 8A-8C). Regarding claim 178, Rabuka teaches the same conjugate structure, “wherein the anti-CD22 antibody comprises a sequence of formula (II).” The formula and variables are defined identically to the instant application (Claim 9). Regarding claim 179, Rabuka teaches the same conjugate structure, wherein the sequence is L(FGly’)TPSR (Claim 10). Regarding claim 181, Rabuka teaches the same conjugate structure, “wherein the modified amino acid residue is positioned at a C-terminus of a heavy chain constant region of the anti-CD22 antibody” (Claim 12). Regarding claim 182, Rabuka teaches the same conjugate structure, “wherein the heavy chain constant region comprises a sequence of the formula (II).” The formula and variables are defined identically to the instant application, including “wherein the sequence is C-terminal to the amino acid sequence SLSLSPG (Claim 13).” Regarding claim 185, Rabuka teaches the same conjugate structure, “wherein the modified amino acid residue is positioned in a light chain constant region of the anti-CD22 antibody (Claim 16).” Regarding claim 186, Rabuka teaches the same conjugate structure, “wherein the light chain constant region comprises a sequence of the formula (II).” The formula and variables are defined identically to the instant application, including “wherein the sequence C-terminal to the sequence KVDNAL, and/or is N-terminal to the sequence QSGNSQ. (Claim 17).” Regarding claim 189, Rabuka teaches the same conjugate structure, “wherein the modified amino acid residue is positioned in a heavy chain CH1 region of the anti-CD22 antibody (Claim 20).” Regarding claim 190, Rabuka teaches the same conjugate structure, “wherein the heavy chain CH1 region comprises a sequence of the formula (II).” The formula and variables are defined identically to the instant application, including “wherein the sequence is C-terminal to the amino acid sequence SWNSGA and/or is N-terminal to the amino acid sequence GVHTFP. (Claim 21).” Regarding claim 193, Rabuka teaches the same conjugate structure, “wherein the modified amino acid residue is positioned in a heavy chain CH2 region of the anti-CD22 antibody (Claim 24).” Regarding claim 194, Rabuka teaches the same conjugate structure, “wherein the modified amino acid residue is positioned in a heavy chain CH3 region of the anti-CD22 antibody (Claim 25). Regarding claim 199, Rabuka teaches a method of treating cancer in a subject (Claim 28), and teaches “B-cell derived malignancies make up a large and diverse group that includes non-Hodgkin lymphoma, chronic lymphocytic leukemia, and acute lymphoblastic leukemia. Similarly, as a category, non-Hodgkin lymphoma (NHL) designates about 60 lymphoma subsets, of which about 85% are B-cell derived, including diffuse large B-cell lymphoma (DLBCL), follicular lymphoma (FL), and mantle cell lymphoma (MCL) (pg 118, paragraph 00436). Rabuka also teaches that CD22 is a B-cell lineage-restricted cell surface glycoprotein that is expressed on the majority of B-cell hematologic malignancies, but is not expressed on hematopoietic stem cells, memory B cells, or other normal non-hematopoietic tissues. Its expression pattern and rapid internalization kinetics make it a target for antibody-drug conjugate (ADC) therapies, and it has been validated as such in clinical trials against NHL and Acute Lymphocytic Leukemia (ALL) (pg 119, paragraph 00437). Rabuka also teaches the cancers that can be treated using the described conjugate include, but are not limited to, B-cell lymphomas (e.g., Burkitt’s lymphoma), Hodgkin’s lymphoma, non-Hodgkin’s B cell lymphoma, and the like (pg 104, paragraph 00383).
Rabuka does not teach a method of treating a “resistant cancer” as recited in claims 45, 170, 195, and 199, nor a method of “sensitizing a cancer” as recited in claim 90. Rabuka also does not teach a method of treating resistant cancer wherein the composition further includes “one or more anti-cancer agents” as recited in the instant claims 1, 45, and, 90. Rabuka also does not teach whether or not these cancers are resistant to the treatments listed in claim 208, nor the treatment regimens listed in claim 209. 
Goldenberg teaches a method of treating a resistant cancer (abstract), wherein the cancer is selected from B-cell lymphoma, B-cell leukemia, Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, Burkitt’s lymphoma, follicular lymphoma, diffuse B-cell lymphoma, mantle cell lymphoma (Claim 24). Goldenberg teaches a combination therapy of: 1) antibodies and/or immunoconjugates targeting Tumor-Associated Antigens (TAA) such as anti-CD22; 2) drugs that inhibit DNA replication such as auristatins, colicheamicins, and camptothecins; 3) drugs that inhibit microtubule assembly, such as PARP inhibitors, Bruton kinase inhibitors, and Phosphoinositide 3-Kinase (PI3K) inhibitors (pg 1, paragraph 03). Goldenberg teaches example microtubule assembly inhibitors include: vincristine, vinblastine, and maytansinoids (pg 11, paragraph 024). Goldenberg teaches that cancer treatments in these 3 categories can be administered separately or together (pg 1, paragraph 03). Goldenberg teaches this combination therapy “can reduce solid tumors in size, reduce or eliminate metastases and is effective to treat cancers resistant to standard therapies, such as radiation therapy, chemotherapy, or immunotherapy. Preferably, the combination therapy has an additive effect on inhibiting tumor growth. Most preferably, the combination therapy has a synergistic effect on inhibiting tumor growth” (Abstract). In a more specific example, Goldenberg teaches a patient whose diffuse large B-cell lymphoma failed to respond to 6-courses of R-CHOP (a regimen of rituximab, cyclophosphamide, doxorubicin, vincristine, and prednisone). This patient was switched to a combination therapy of 1) an anti-CD22 immunoconjugate and 2) paclitaxel, a microtubule disrupting drug, resulting in a 35% reduction in tumor size after 3 cycles of treatment (pg 141, Example 33).
It would have been prima facie obvious for one of ordinary skill in the art to further include an anti-cancer agent of Goldenberg in the method of treating cancer taught by Rabuka. One of ordinary skill in the art would have had a reasonable expectation of success because Goldenberg disclosed that an immunoconjugate targeting CD22 is effective in a combination therapy regime with other anti-cancer agents for treating cancers that were previously un-responsive to standard treatment regimens such as R-CHOP.

Claim 195 is rejected under 35 U.S.C. 103 as being unpatentable over Rabuka et al. (WO 2017/083306 A1) as applied to claim 170 above, and further in view of Young et al. (Young et al. (Nat. Rev. Drug. Discov. 2013, 12(3), 229-243).
The combined teachings of Rabuka and Goldenberg was as discussed above. Rabuka teaches that non-Hodgkin lymphoma, chronic lymphocytic leukemia, and acute lymphoblastic leukemia are all described as being “B-cell derived malignancies” (pg 118, paragraph 00436).
The combined teachings of Rabuka and Goldenberg do not teach “wherein the resistant cancer is affiliated with dysregulation of BCR signaling.”
Young teaches that B cell receptor (BCR) signaling has emerged as a central oncogenic pathway that promotes growth and survival in various lymphoma type (page 229, paragraph 2). Young teaches that cancers with pathological BCR signaling are often resistant to conventional chemotherapeutic agents (pg 241, paragraph 1). Young teaches that most B cell lymphomas maintain BCR expression on the cell surface, and benefit from the proliferation and downstream survival pathways that are triggered by the BCR (pg 232, paragraph 2). Young teaches two forms of pathological B cell receptor signaling in lymphomas: 1) chronically active BCR signaling and 2) Tonic BCR signaling. The former is commonly found in diffuse large B cell lymphoma and the latter is found in Burkitt’s lymphoma (pg 234, Figure 2).
Prior to the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Rabuka and Goldenberg to treat cancers related to BCR signaling since Rabuka teaches that the conjugate is intended to treat lymphoma and Young teaches BCR signaling as a central oncogenic pathway that promotes growth in various lymphomas. One of ordinary skill in the art, seeking to treat cancers of this type, would have had a reasonable expectation of success because cancers with irregularities in BCR signaling pathways includes a variety of lymphomas. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA ANN ESSEX whose telephone number is (571)272-1103. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/L.A.E./
Examiner, Art Unit 4171   

/SCARLETT Y GOON/QAS, Art Unit 1600